Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filled on 06/10/2021 have been entered.
Claim Rejections - 35 USC § 112
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the type of smoke detector" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, 11-15, 17-18 and 21-26 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Subramanian (US Patent Publication 2017/0011312).

Regarding claim 1, Subramanian discloses a service management system for facilitating service of building management systems of a building (abstract, [0001] This description relates to operation of security systems in particular intrusion detection and fire monitoring systems.), comprising: 
a service workflow module, executing on one or more computer processors of a server system, for receiving device events from the building management systems and local service data from a mobile computing device operated by a technician (Figures 1-4, paragraphs [05], [030]-[034]) and generating service events based on the device events and the local service data (Figure 4 (databases 51) [030], [034]-[037], Figure 9, [117]-[0125]); 
a connected services database for storing the service events (Figure 4 (databases 51) [030], [034]-[037]); and 
a service data aggregator, executing on one or more computer processors of a server system, for generating aggregated service data based on the service events and generating prediction information based on the aggregated service data, wherein the prediction information includes a predicted service interval of a particular type of service based on time and date information of service events previously generated from the same type of service (Figure 4, [036]-[037], Figure 9, [117]-[0125]).
Regarding claims 2 and 12, Subramanian further discloses: 
wherein the building management systems include fire alarm systems, intrusion systems, and/or building automation systems ([001], [002], [004], [026]-[028]).
Regarding claims 3 and 13, Subramanian further discloses:
wherein the aggregated service data is further based on device information, building information, and/or technician information stored in the connected services database ([040]-[050], [052]).
Regarding claims 4 and 14, Subramanian further discloses:
wherein the service events further include device information, status information, service type information, date information, time information, and/or technician information ([036]-[049], [059]-[094]).
Regarding claims 5 and 15, Subramanian further discloses:
wherein the prediction information includes a predicted duration of a particular type of service based on time and date information of service events previously generated from the same type of service ( [006], [034], [053], [0119]-[0125]).
Regarding claims 7 and 17, Subramanian further discloses:
wherein the predicted service interval is further based on building type information ([006], [034], [053], [0115], [0119]-[0125]).
Regarding claims 8 and 18, Subramanian further discloses:
wherein service alerts are generated based on the predicted service interval ([027], [051]). 

Regarding claim 11, Subramanian discloses a method for facilitating service of building management systems of a building (abstract, [0001] This description relates to operation of security systems in particular intrusion detection and fire monitoring systems.), comprising: 
receiving, by a service workflow module executing on one or more computer processors of a server system, device events from the building management systems and local service data from a mobile computing device operated by a technician (Figures 1-4, paragraphs [05], [030]-[034]);
the service workflow module generating and storing service events based on the device events and local service data (Figure 4 (databases 51) [030], [034]-[037]); 
generating, by a service data aggregator executing on one or more computer processors of a server system, aggregated service data based on the service events (Figure 4, [036]-[037], Figure 9, [117]-[0125]);
the service data aggregator generating prediction information based on the aggregated service data (Figure 4, [036]-[037], Figure 9, [117]-[0125]); 
	wherein the predicted information includes a predicted service interval of a particular type of service based on time and date information of service events previously generated from the same type of service ([005]-[006], [034]-[036] and [039]-[056]). 

Regarding claim 21, Subramanian discloses a method for facilitating service of building management systems of one or more buildings (abstract), comprising 
accumulating, by a server system,  information about previously performed service on building management systems, information about devices of the building management systems, information about technicians performing the previously performed service, and information about the one or more buildings ((Figure 4, [034]-[037],  Figure 9, [117]-[0125]) ), and 
generating, by a service data aggregator executing on one or more computer processors of a server system, predicted service intervals for devices requiring periodic service based on the accumulated information and optimized service schedules for the building management systems based on the accumulated information and the predicted service intervals, wherein service intervals are periods of time between service performed on the devices ([005]-[006], [034]-[036] and [039]-[056]) .
Regarding claim 22, Subramanian discloses
wherein the predicted service intervals include predicted failure rate of devices and or battery replacement for devices ( [054]-[082]).
Regarding claim 23, Subramanian discloses
wherein the predicted service intervals are for devices that require periodic service, and the service data aggregator retrieves service events pertaining to the periodic service, and calculates the predicted service interval for the periodic service based on the frequency of the periodic services of individual devices as indicated by the service events ( [0119]-[0125]).
Regarding claim 25, Subramanian discloses:
wherein the service data aggregator generates an alert to inspect and/or test devices at the predicted service interval to determine if the periodic service is needed ([027], [051]).
Regarding claim 26, Subramanian discloses:
wherein the service data aggregator generating the alert includes scheduling future service visits ([027], [051]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 and 19-20, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian (US Patent Publication 2017/0011312) in view of Ming (US Patent Publication 2015/0262114).
Regarding claims 9 and 19 Subramanian discloses the system aggregating data related to the service provided by the technicians, however Subramanian does not explicitly disclose generating validation data related to the service data:
Ming which is directed to a system that analyzes specific data related to technicians work further teaches:
wherein the service data aggregator generates validation information based on the aggregated service data, and the validation information is based on whether average durations of particular types of services performed by a particular technician match average durations of the same types of services performed by all other technicians ([0013] FIG. 10 is a flow diagram showing an example process that determines actual durations of times it takes to complete jobs to determine an average duration for jobs of a particular job type, as described herein in accordance with various embodiments.  [0015] FIG. 12 illustrates an example graphical user interface directed to displaying an average duration of time it takes for individual technicians to complete jobs of a particular type, as described herein in accordance with various embodiments. [0122] FIG. 12 illustrates an example GUI 1200 directed to displaying an average duration of time it takes for individual technicians to complete jobs of a particular type.  The performance module 130 may generate the report of FIG. 12 in response to receiving an instruction, e.g., from a manager or advisor, to view technician specific averages for a particular job type (e.g., "works gas" in FIG. 12).  The technicians are listed on the left, e.g., "Kurt", "Daniel", "Brian", "Greg" and so forth, and may be technicians that work at an individual service facility or across multiple service facilities. [0123] The performance module 130 may determine the numbers shown in FIG. 12 by accessing, for each technician, the actual durations of time to complete job of the particular type (e.g., "works gas") over a defined period (e.g., yesterday 1202, last five days 1204, and last thirty days 1206) and calculate the average for the defined period.  As discussed above, the actual durations of time to complete a job may be stored according to a technician (e.g., technician identifier associated with a job entry) and a job type.  The defined periods in FIG. 12 (e.g., yesterday 1202, last five days 1204, and last thirty days 1206), as well as FIGS. 13-18, are shown as examples only, and therefore, may be other default or user-defined time periods as well (e.g., a two hour period, a four hour period, a selected week, a selected month, etc.).  ).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to include wherein the service data aggregator generates validation information based on the aggregated service data, and the validation information is based on whether average durations of particular types of services performed by a particular technician match average durations of the same types of services performed by all other technicians since such modification is just a combination of well-known prior art elements in the art that yield to predictable results such as allowing the system to access, for each technician, the actual durations of time to complete job of the particular type as disclosed by Ming.
Regarding claims 10 and 20 Ming further teaches:
wherein the service data aggregator generates validation information based on the aggregated service data, and the validation information includes whether further review of the service is indicated and/or additional training or oversight of the particular technician is indicated ([0125] In various embodiments, the report module 130 may be configured to emphasize (e.g., highlight, bold, distinguish by color), or in some way notify a viewer of, any outlying numbers or averages that exceed a range or threshold of acceptable or expected numbers or averages.  For example, it may not be possible, no matter how experienced or efficient a technician may be, for a "works gas" job to be completed in under thirty-eight minutes.  Thus, Ricardo's displayed averages of (00:36:37) and (00:35:20) may signal that Ricardo may be skipping a work item on a checklist for jobs of the "works gas" type.  Accordingly, the manager or supervisor may follow-up with Ricardo regarding his unusual averages and make sure he is performing the jobs appropriately.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to include wherein the service data aggregator generates validation information based on the aggregated service data, and the validation information is based on further review of the service is indicated and/or additional training or oversight of the particular technician is indicated since such modification is just a combination of well-known prior art elements in the art that yield to predictable results such as allowing the system to access, for each technician, the actual durations of time to complete job of the particular type with the further benefit of validate that a job is being performed appropriately as disclosed by Ming.
Regarding claim 27, Ming further teaches:
wherein the service data aggregator generating the alert includes displaying alerts via the service workflow module to technicians currently providing service ([0035] To service an item 108 of a customer 106, the entity may operate one or more service facilities 112. Each service facility may include one or more work stations 114(1) . . . 114(N), wherein N is an integer number such as one, two, three, four, five, eight, ten, twenty, etc. As further discussed herein, a technician may be assigned to an individual work station, e.g., 114(1), to perform a service job on an item 108 of the customer 106. A technician, in the context of this document, may comprise an individual technician or multiple technicians (e.g., two or more technicians) that control an individual work station, e.g., 114(1). For example, the service job may be a job capable of being performed by one person (e.g., an oil change, styling of hair, a back massage, etc.). Or, the service job may be a job that, for any one of a variety reasons, the entity would like more than one technician to perform (e.g., the job requires multiple people, efficiency is improved if multiple people perform the job, etc.). Accordingly, a technician may include, but is not limited to, a mechanic, a repair man or woman, a hair stylist, a masseuse, a make-up artist, an equipment tuner (e.g., skis, bicycles, etc.) and so forth. In some service environments, a work station may also be referred to as a stall, a team or any other identifier or label that can separate one service unit from the next (e.g., work station 114(1) from work station 114(2)). [0037] In the course of a given operation period (e.g., a day, a week, etc.), the technician may continuously receive and process service jobs of a particular type or service jobs of a variety of types. Moreover, work stations 114(1) . . . 114(N) may be assigned one or more work station devices 116 configured to communicate, to the entity device(s) 104, information regarding the status of a job (referred to herein as "job status information"). For example, a technician may use a work station device 116 to communicate, e.g., to an entity device 104, that a service job has been drawn from a list of queued service jobs waiting to be started. The technician may use the work station device 116 to communicate, e.g., to an entity device 104, an indication of an actual start time for the job and/or an indication of an actual complete time for the job. [0038] In various embodiments, a work station device 116 may be assigned to each of the work stations 114(1) . . . 114(N). In other embodiments, multiple work stations 114(1) . . . 114(N) may share a work station device 116. In some implementations, the technicians may communicate the job status information to the entity device(s) 104 independent of using a work station device 116, such as by physically walking from a first location of the work station 114(1) to a second location of the entity device 104 to verbally communicate the indications. A representative of the service facility 112 other than the technicians may then enter the job status information at an entity device 104. For example, the representative may be a manager, an advisor, a supervisor, a receptionist, a secretary a scheduler, etc.). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to display alerts via the service workflow module to technicians currently providing service since such modification in the system of Subramanian is just a combination of prior art elements that yield to predictable results such as allowing the system to provide for the technicians an environment wherein, in the course of a given operation period (e.g., a day, a week, etc.), the technician may continuously receive and process service jobs of a particular type or service jobs of a variety of types as disclosed by Ming on [038]

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Subramanian (US Patent Publication 2017/0011312) in view of Azevedo (US 2017/0180214).

Regarding claim 24, Subramanian discloses
wherein the periodic service is smoke detector cleaning ([0119]-[0125]).
The Examiner notes the use of non-functional descriptive material used in the claim.  The description of the specific type of service does not alter in any manner the step of generating a predicted service interval for devices requiring periodic service.
Subramanian does not explicitly disclose:
the service data aggregator adjusts the predicted service interval for the periodic service based on the type of smoke detector.  
However Azevedo, which is directed to a remote predictive monitoring for industrial equipment further teaches:
adjusting the predicted service interval for the periodic service based on the type of detector ([0041] FIG. 2A is a flowchart illustrating the selection of sensors given a set of restrictions. In Step 1, the user informs the system about the Sensor Networks setup restrictions (R), such as information about the equipment to be monitored (type, model etc.), cost restrictions, desired sampling frequency etc. In Step 2, the system uses a sensors database (Step 2a) to suggest a set of sensors (S) based on the user restrictions (R). In Step 3, given a set of sensors (S), the system estimates the sensors cost (C), including, for example, installation and maintenance estimated costs. [0042] FIG. 2B is a flowchart illustrating an exemplary flow from capturing data to generating reports. In Step 1, data is captured from sensors (Sd). In Step 2, a predictive model (PM) is obtained from a predictive models database (Step 2a), based on the set of sensors (S). In Step 3, the sensors data (Sd) is classified according to a database of signal models (Step 3a), generating a time series of classified sensors data (TS) in Step 4. In Step 5, the time series of classified sensors data (TS) is combined with the predictive model (PM) to estimate the predictive model metrics (PMm), such as the failure risk of the monitored equipment, the cost of preventive maintenance, the cost impact of an equipment failure etc. In Step 6, a report is generated summarizing the time series of classified sensors data (TS) and the predictive model metrics (PMm). ).
Therefore, it would have been obvious to one of ordinary skill in the art to adjust the predicted service interval for the service based on the type of detector or sensor since such improvement in the system of Subramanian is just a combination of prior art elements previously known in the art to provide the known benefit of providing a business model based on defect prediction service by defining sensor types as disclosed by Azevedo on paragraph [08].
Response to Arguments
Applicant’s arguments see Applicant Arguments/Remarks Made in an Amendment, filed 01/21/2022, with respect to the rejection(s) of claim(s) 1-5, 7-15 and 17-26 have been fully considered and found non-persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the presently disclosed service management system aggregates detailed service data for building management systems. The service data includes types and locations of devices being serviced, and the services include installation, configuration, testing, or repairs, to list a few examples. After a sufficient amount of data is collected, the service management system can generate accurate models via predictive analysis processes, such as a model for predicting how long certain services take to perform. The service management system then analyzes the data and uses it to facilitate service on the building management systems in a number of ways, including intelligently scheduling service visits and/or displaying alerts via the service workflow module to technicians currently providing service.  ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues “Subramanian does not disclose a service workflow module receiving device events from building management systems and local service data from a mobile computing device operated by a technician and generating service events. For example, there is no suggestion that any of Subramanian’s “security/intrusion/alarm/access control systems” send anything analogous to the claimed device events to the work order prediction system, the service fulfillment program, or the dispatch center in general. In fact, it is not clear that the “security/intrusion/alarm/access control systems” even communicate with the dispatch center. Moreover, there is no mention in Subramanian of anything analogous to a mobile computing device operated by a technician, much less receiving local service data from said device.”
Examiner respectfully disagrees.  As presented above, Subramanian Figure 1-4 clearly discloses a central monitoring station (i.e. service workflow module) receiving data related to the devices (i.e. device events) from detection panel 18 (i.e. building management system), please refer to paragraphs [026]-[028] describing cited Figure 1. Further details can be appreciated in Figure 2 and related paragraph [031].  Furthermore, paragraph [05] discloses that the system receives historical job records from customer jobs, this historical job records (i.e. local service data) are records with information about the job at the service site, therefore service data local to that facility.  It is important to notice that the system needs to be able to receive the data, however the source of the data is outside the system therefore has little to no patentable weight since it is not positively claimed as being part of the system.
It is advised to the Applicant that if they want to give patentable weight to the mobile computing devices, those elements need to be positively recite as part of the system.  Additionally, the claim does not recite that such service data is received in real-time as argued.
Regarding claim 23, Applicant further argues that Subramanian does not disclose the features of claim 23 “this functionality disclosed by Subramanian is not analogous to the claimed feature in question. For one thing, Subramanian’s predictions are based on the period of time between an occurrence of one job cause and an occurrence of another job cause, rather than anything analogous to frequency of periodic services of individual devices. Subramanian does not seem to disclose anything about the frequency of its job causes in general, much less how the frequency of one type of job cause might be used to make a prediction about the next occurrence of that type of job in a manner analogous to the claimed functionality.” Examiner respectfully disagrees.  Claim 23 requires to calculate the predicted service interval for the periodic service based on the frequency of the periodic services of individual devices..” In the cited paragraph it is shown that Subramanian calculates the probability of a next job occurrence as a function of time.  Subramanian further discloses on [0121] the probability is calculated by P(e_i, t_j)=Probability of job cause number “i” occurring in time t after job cause number “j” occurred. The prediction engine processing 58a applies the time window “W” referred to above with the same or different window size and scans the job cause numbers that are within the window “W” and by using the DATE field determines time periods between two job cause numbers and forms a prediction.  That is Subramanian does calculate the time between two jobs, however this is based on the frequency of jobs within a specific window of time.
Regarding claim 26, Applicant argues that Subramanian does not disclose “scheduling future visits” however claim 26 requires for “wherein the service data aggregator generating an alert includes scheduling future service or displaying alerts via the service workflow module to technicians currently providing service.” It is noted that not only the claim comprises a conditional limitation but they claim does not require scheduling future services but an alert for scheduling future services which is an intended use of the alert, the same applies to displaying alert to technicians currently providing service.  It is noted that system would perform the same for generating alerts regardless of the end user of the actions being performed by the end users.  Paragraph 27 and 51 provides different types of alarms or alerts performed by the system.
Regarding claim 21, Applicant argues that claim 21 does not disclose “accumulating information about technicians performing previously performed service. Examiner respectfully disagrees.  The claim does not define what type of information about technicians is being accumulated.  Subramanian discloses information that the technicians input within the historical database records and within the customer records as shown on Figure 4 as cited.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA C SANTOS-DIAZ/               Primary Examiner, Art Unit 3689